DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1-5, 7-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Phan et al. (6,299,440).
Phan discloses a method for producing an orthodontic aligner (e.g. 105), the method comprising: digitally bonding a virtual attachment to a virtual tooth on a digital model of teeth of a patient, wherein the virtual attachment represents a physical attachment bonded to a physical tooth of the patient; producing a positive mold comprising a positive mold of the tooth with an attached positive attachment mold (col. 6, ln 51-67), wherein the positive attachment mold has a different surface geometry than the surface geometry of the virtual attachment; and forming an orthodontic aligner by thermoforming a sheet of polymeric material over the positive mold with the positive modified attachment (col. 8, lines 17-28), the orthodontic aligner including a prominence (e.g. pressure points or force applicator) associated with the different surface geometry and for application of a force to the physical attachment; the prominence increases a stretching of the orthodontic aligner when the orthodontic aligner is engaged with the teeth of the patient (e.g. the material properties of the aligner allows flexing of the aligner; col. 11, lines 30-50); the positive attachment mold is produced with an enlarged portion as compared to the virtual attachment, and wherein the orthodontic aligner is produced with a channel associated with the enlarged portion of the positive attachment mold, the channel extending a range of motion of a locus of engagement between the orthodontic aligner and the physical attachment when the orthodontic aligner is engaged with the teeth of the patient (fig. 13A-13D); the physical attachment comprises a force receiving component, wherein the different surface geometry of the positive attachment mold is associated with the force receiving component (FIG. 13A-13D shows physical attachment); the virtual attachment comprises a force receiving component, wherein the different geometry of the positive mold is not over the portion of the virtual attachment associated with the force receiving component (fig. 14D); modifying the digitally bonded virtual attachment by reducing a surface geometry of a portion of the virtual attachment to generate a modified bonded virtual attachment, and wherein the different surface geometry of the positive mold corresponds to the reduced surface geometry of the portion of the modified virtual attachment (e.g. to produce various forces depending on the stage of the aligner;  the channel extends a range of motion of a locus of engagement between the orthodontic aligner and the attachment when the orthodontic aligner is engaged with the teeth of the patient (fig. 7-15C); a force receiving component; wherein the attachment mold comprises a different surface geometry as compared to the attachment; and wherein the orthodontic aligner is produced with a prominence associated with the different surface geometry of the positive attachment mold, the prominence forming the force applying component of the orthodontic aligner (fig. 7-15C);  the different surface geometry comprises a notch in the virtual attachment; thermoforming a sheet over the positive mold comprising a physical representation of the positive attachment mold bonded to a physical representation of the virtual tooth to produce the orthodontic aligner with a prominence associated with the different surface geometry (col. 6, ln 51-67);  producing the different surface geometry includes producing a decreased surface relief (fig. 14A-15C); the prominence increases a stretching of the orthodontic aligner when the orthodontic aligner is engaged with the teeth of the patient (e.g. due to material properties); 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan et al. as applied to claim 1, and further in view of Chishti et al. (6,457,972).
Phan et al. discloses the invention substantially as claimed except for rapid prototyping for producing the positive mold; however, such method is well known in the art at the time of the invention was made. 
Chishti teaches producing positive mold using rapid prototyping device made. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Phan by providing using rapid prototyping device as taught by Chishti in order to produce the mold to manufacture aligners for each stages in more efficiently and economically. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772